DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 10 October 2022 has been received and considered.
Claims 15-28 are pending.
This Action is Final.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-22, 24-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sinn  et al. (US 10826876) in view of Grewal et al. (US 20060227773) and further in view of Smith (US 20080075079).
As per claims 15 and 28, Sinn et al. discloses a configuration and method for transmitting a message from a transmitter to a receiver, which comprises: transferring a telegram generated by the transmitter to a transmitter-side access protection device, the telegram containing the message and check data formed with the message (see column 11 line 65 through column 12 line 4 and column 5 line 35 through column 6 line 3); 
modifying the telegram via the transmitter-side access protection device, the transmitter-side access protection device modifying the telegram by encrypting the check data as a whole or at least a part of the check data and the check data containing a security code formed with the message by the transmitter, the transmitter-side access protection device using a key for forming coded data, and in the telegram the coded data replaces the check data which has been encrypted by the coded data resulting in a modified telegram (see column 12 lines 37-55 and column 13 lines 22-26 where the CRC is a code that contains check data and is therefore a “security code”); 
transmitting the modified telegram over a connection being potentially insecure or a potentially vulnerable transmission medium, to a receiver-side access protection device (see column 13 lines 27-30); 
processing, via the receiver-side access protection device, the modified telegram and forwarding a processed telegram to the receiver, wherein the receiver-side access protection device forms the processed telegram by decrypting the coded data and replacing the coded data in the modified telegram with decrypted coded data (see column 13 line 50 through column 14 line 17); and 
verifying, via the receiver, the processed telegram on a basis of the message contained therein and the check data contained therein and rejecting the message if the check data does not correlate with the message (see column 14 lines 5-20 where the unencrypted messaged includes a CRC which are used to verify the message is unchanged).
While Sinn et al. discloses the use of an encryption key to encrypted the check data and the message, there lacks an explicit teaching that the key is a secret key and the message remains unencrypted in the modified message.
However, Grewal et al. teaches the use of a secret key to encrypt check data and to optionally encrypt the message (see paragraphs [0036] and [0041]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use a secret key the encrypt the check data and to include the option to leave the message unencrypted.
Motivation to do so would have been to allow for more flexibility in the system, as a secret key adds a faster method of encryption compared to public/private key encryption and leaving messages unencrypted helps the speed of the invention by requiring less processing.
While the modified Sinn et al. and Grewal et al. system teaches the use of complimentary keys (see Grewal et al. [0002]), there lacks an explicit teaching of using these complimentary keys as part of the message authenticity steps for encrypting the check data.
However, Smith teaches a system that uses a private (i.e. secret) key to encrypt check data for verifying a message (see paragraphs [0055]-[0058]) and as part of the processing of the received message, decrypting this encrypted check data using the public (i.e. complementary) key (see paragraphs [0059]-[0060]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use the complimentary keys of Smith in place of the shared secret keys of Grewal et al. in the modified Sinn et al. and Grewal et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to implement a common and well-known public key signature verification system which increases the ease of use by not requiring a secure key synchronization that is needed to use shared secret keys.
As per claims 16-20, the modified Sinn et al., Grewal et al., and Smith system renders obvious the before and/or after an encryption of the check data to add additional check data which is encrypted and/or made up of encrypted portions of the message and the subsequently decrypted and verified (see Sinn et al. column 7 lines 17-39 and column 13 line 50 through column 14 line 4).  It is further noted that these are all well-known and common message integrity steps.
As per claim 21, the modified Sinn et al., Grewal et al., and Smith system discloses the transmitter forms the security code such that a change in the message contained in the telegram can be identified on a receiver side by evaluating the security code (see Sinn et al. column 12 lines 37-53 and column 13 lines 22-26 where the CRC is the security code; see also Grewal et al. paragraphs [0003]-[0005]).
As per claim 22, the modified Sinn et al., Grewal et al., and Smith system discloses in addition to the security code, the check data generated by the transmitter contains at least one of the following items of message-independent information: a sequence number of the telegram; a timestamp of the telegram; an identifier of the transmitter; and an identifier of the receiver (see Sinn et al. column 5 line 35 through column 6 line 3 and Fig. 2).
As per claims 24-26, the modified Sinn et al., Grewal et al., and Smith system discloses the data connection between the transmitter and the transmitter-side access protection device is access-protected and is considered safe and the data connection between the receiver and the receiver-side access protection device is access-protected and is considered safe; there is no logical connection between the transmitter and the transmitter-side access protection device and the transmitter-side access protection device is only suitable for receiving telegrams from the transmitter, modifying the telegrams and outputting modified telegrams; and there is no logical connection between the receiver and the receiver-side access protection device and the receiver-side access protection device is only suitable for processing received telegrams and outputting processed telegrams (see Sinn et al. column 4 lines 30-67).
Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Sinn et al., Grewal et al., and Smith system as applied to claim 15 above, and further in view of Muller (EP 2879008A1).
As per claims 23 and 27, the modified Sinn et al., Grewal et al., and Smith system fails to disclose the transmitter and the receiver each have a safety level of at least 1 in accordance with safety standards EN 50129 and/or EN 50159 and transmitting the message by one vehicle-side or track-side device of a railway signaling system to another vehicle-side or track-side device of a railway signaling system; and accommodating the transmitter and the transmitter-side access protection device as well as the receiver and the receiver-side access protection device in the vehicle-side or track-side device.
However, Muller teaches securely transmitting messages between vehicle-side or track-side devices that have a safety level of at least 1 in accordance with safety standards (see paragraphs [0024]-[0026]-[0030]).
At a time before the effective filing date of the invention, it would have been obvious to implement the method of the modified Sinn et al., Grewal et al., and Smith system in a railway environment having devices with required safety levels with the predictable result of protecting railway systems’ messages from unauthorized modification.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to the protection of message integrity.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419